Title: To Thomas Jefferson from Thomas Branagan, 27 April 1806
From: Branagan, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                                Ne[wyork] April 27: 1806
                        
                        I have been on the point of writing to you Several times, since I have been out of employ; but my delicacy
                            prohibited me from troubeling you. I now do it with the utmost diffidence on my own part and with great deference to you. In my last I informed you of my keeping a small country
                            School, which I had to relinquish for want of encouragement and that business was not congenial to my active disposition.
                            I came to this City expecting something might turn up in my favour but in vain, and now, I know not which way to go, or
                                how to turn, though I am suitable for any but a mecal employ (excepting the Statuary Business which I learned in Europe)
                            I inform you of my adverse situation in hopes your finer feelings may be exersised towards me or that the source of
                            benevolence may but it in your heart to befriend me in my need.
                            Whatever the result may be I hope you will at least pardon the liberty I have taken in troubling you with a recital of my
                            misfortunes I am not above doing any thing for an honest living 300 Dollars per annum I would be glad to receive and
                            would feel myself truly happy to serve you, or some of your friends, to whom if you would intimate your inclination to
                            assist me, the work would be done!! The merchants I have done business for I continued with while
                            they continued in Business & they then parted with me with reluctance; for my native disposition would lead me to go any
                            lenth to serve a kind master. My poem has been warmly approbated by many, some of  utmost to assist me but in vain. I have enclosed a copy of  
                     etential Tyrant” by which you may see the
                            peculiarity of my misfortunes; however I feel a hope a more favourable train of want may succeed which would undoubtedly
                            be the case were you to feel interested in my favour—
                        I can procure the best recommendations if required. I must now come to a conclusion again soliciting your
                            gracious pardon for the liberty I have taken; I would not upon any consideration offend you willfully, but would consider
                            it my greatest happiness to have it in my power to do you an essential favour. 
                  With sentiments of respect & admiration I am Dear Sir your most obedient humble
                            servant
                        
                            Tho Branagan.
                        
                        
                            P.S Any notification you may send (which I hope you may send soon as if nothing turns up it is likely I
                                will go to sea) to governor Bloomfield or letter to Mr. Daniel McCurdy or Horace Slogdon Esq. my frend Trenton shall be joyfully attended to &c,
                            
                            The numerous Typographical & Gramatical inaccuraces in the P.T. you will I hope wink at as they are
                                chiefly owing to the printers carelessness.
                        
                    